

 
Exhibit 10.1

August 4, 2014


Mr. Kevin M. Modany
ITT Educational Services, Inc.
13000 North Meridian Street
Carmel, IN 46032-1404


Dear Kevin:


This letter agreement (this “Agreement”) is intended to set forth our mutual
understanding and agreement regarding your resignation as the Chairman and Chief
Executive Officer of ITT Educational Services, Inc. (collectively with its
subsidiaries, affiliates, successors and assigns, the “Company”) and the
transition of your responsibilities in connection with such resignation.
 
Accordingly, you and the Company agree as follows:
 
1. Resignation from Board of Directors.  Effective as of the date hereof, you
have resigned as a member and Chairman of the Board of Directors of the Company
(the “Board”).
 
2. Applicable Period.  (a) During the six-month period immediately following the
date hereof (the “Applicable Period”), you shall remain employed by the Company
as its Chief Executive Officer (or, if determined by the Board, in the position
of Special Advisor to the Executive Chairman of the Board or to a successor
Chief Executive Officer or any person authorized by the Company to act in such
capacity (the “New CEO”)), and shall devote such time as is necessary for the
diligent and faithful performance of your duties and such other matters assigned
to you by the Board.  Your duties during the Applicable Period shall include,
among other things, providing support and assistance to the Executive Chairman
of the Board and assisting the Board in the search for, and transfer of
leadership to, the New CEO.  Notwithstanding the foregoing, the Company may, in
its sole discretion, terminate the Applicable Period prior to the end of such
six-month period or extend the Applicable Period by no more than three months,
in each case, by providing you with written notice thereof; provided that if the
Company terminates the Applicable Period before the six-month anniversary of the
date hereof (other than for Cause, as defined below), then subject to your
satisfaction of the release requirement described in Section 7 below, you will
be entitled to receive the cash compensation that otherwise would have been paid
to you during such six-month period, (a) in the case of base salary, in a lump
sum on the next payroll date following satisfaction of the release requirement,
and (b) in the case of any other cash compensation, at the time it otherwise
would have been paid to you had you remained employed until the end of such
period.  For purposes of this Agreement, “Cause” means any action by you
involving willful malfeasance or your failure to act involving material
nonfeasance that would have a materially adverse effect on the Company.  An act
or omission shall not be considered “willful” unless it is done or omitted in
bad faith or without reasonable belief that the action or omission was in the
interest of the Company.
 
(b) During the Applicable Period, you shall continue to receive your current
cash compensation (including salary and compensation pursuant to the Short Term
Compensation Plan) and participate in the Company’s employee benefit plans in
which you participate as of the date hereof.  You shall not be entitled to
receive any additional grants of equity-based compensation following the date
hereof.
 
3. Separation Date.  (a) Effective as of the last day of the Applicable Period
(the “Separation Date”), you shall resign from all positions with the Company
that you then hold.
 
(b) Upon the Separation Date, the Company shall pay or provide to you (i) an
amount in cash equal to your earned but unpaid annual base salary, payable on
the next regular payroll date after the Separation Date, (ii) any unreimbursed
business expenses, payable in accordance with the Company’s expense
reimbursement policy, and (iii) any other earned and vested amounts,
entitlements or benefits (including any deferred compensation), to the extent
not otherwise described herein, in accordance with the terms of the applicable
plans, programs, arrangements or agreements of the Company.  Without limiting
the generality of the foregoing, you expressly acknowledge and agree that you
are not entitled to receive any severance pay or separation benefits in
connection with your resignation pursuant to this Agreement.
 
4. Consulting Period.  (a) Provided that you remain employed until the six-month
anniversary of the date hereof or in the event that the Applicable Period is
terminated by the Company prior to such date for reasons other than Cause, and
subject to your satisfaction of the release requirement described in Section 7
below and your compliance with your obligations under Sections 5 and 6, upon the
Separation Date you shall assume the responsibilities of a consultant to the
Company and, during the 18-month period immediately following the Separation
Date (the “Consulting Period”), you shall provide such services as are requested
by the Board or by the New CEO from time to time (the “Consulting
Services”).  For the avoidance of doubt and subject to your obligations pursuant
to Section 5, the Company acknowledges and agrees that you will be permitted to
seek and/or obtain new employment during the Consulting Period and that the
Consulting Services will be performed at such times and in such locations as are
reasonably convenient to you, taking into account your other professional and
personal commitments.
 
(b) During the Consulting Period, the Company shall (i) pay you a fee equal to
your monthly base salary in effect as of the Separation Date, payable in arrears
within ten days following the end of each month during the Consulting Period,
and (ii) reimburse your business expenses in accordance with the Company’s
expense reimbursement policy.  In addition, any outstanding Company equity-based
awards that you hold as of the Separation Date will remain outstanding during
the Consulting Period and continue to vest (and, as applicable, remain
exercisable) in accordance with their terms so long as you remain available to
perform the Consulting Services during the Consulting Period.  Provided that you
remain available to perform the Consulting Services during the Consulting
Period, the last day of the Consulting Period shall be deemed to be the date
that your employment or other service terminates for purposes of such awards.
 
 
2

--------------------------------------------------------------------------------

 
(c) For the avoidance of doubt, you and the Company hereby acknowledge that the
Separation Date is expected to constitute a “separation from service” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (“Section 409A”).  In furtherance of the
preceding sentence, you and the Company agree and anticipate that the level of
Consulting Services that you will perform after the Separation Date will not
exceed the maximum level that is presumed to result in a "separation from
service" in accordance with Treasury Regulation Section
1.409A-1(h)(1)(ii).  Your status during the Consulting Period shall be that of
an independent contractor and not, for any purpose, that of an employee or agent
with authority to bind the Company in any respect.
 
(d) On the next regular payroll date immediately following the date on which the
Release (as defined in Section 7) becomes effective and irrevocable, the Company
shall pay you a lump-sum payment in cash equal to eighteen times your monthly
premium with respect to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, for continued health and dental coverage.
 
(e) Prior to the commencement of the Consulting Period, you and the Company
shall enter into a customary consulting agreement in accordance with the
foregoing.
 
5. Restrictive Covenants.
 
(a) Non-Disclosure of Confidential Information.  (i) You acknowledge that
(A) the Company is engaged in a highly competitive business, (B) you have served
the Company in an executive capacity, (C) you have had access to and have gained
knowledge of substantial trade secrets and confidential information of the
Company and (D) the covenants and restrictions contained in this Agreement are
reasonably necessary to protect the legitimate interests of the Company.
 
(ii) For purposes of this Agreement, “Confidential Information” means any and
all of the Company's trade secrets, confidential and proprietary information and
all other non-public information and data of or about the Company and its
business, including, but not limited to, confidential business methods and
processes, research and development information, business plans and strategies,
marketing plans and strategies, information pertaining to customers, pricing
information, cost information, financial information, personnel information,
contract information, data compilations, information received from third parties
that the Company is obligated to keep confidential, and information about
prospective products or services, whether or not reduced to writing or other
tangible medium of expression, including work product created by you in
rendering services for the Company.
 
 
3

--------------------------------------------------------------------------------

 
(iii) You acknowledge that the Confidential Information is a valuable, special
and unique asset of the Company.  At all times following the date hereof, you
will not, except as may be authorized in writing by the Company, use or disclose
to others any of the Confidential Information.  You agree that the Company owns
the Confidential Information and you have no rights, title or interest in any of
the Confidential Information.  Except as otherwise agreed by the Company in
writing, upon the Separation Date, you will immediately deliver to the Company
any and all materials (including all copies and electronically stored data)
containing any Confidential Information in your possession or subject to your
custody or control.  Your non-disclosure obligations hereunder shall continue as
long as the Confidential Information remains confidential, and shall not apply
to any information which you are required by law or judicial process to disclose
or which becomes generally publicly available through no fault or action of your
own or others who were under confidentiality obligations with respect to such
information.
 
(b) Non-Competition.  (i) During the 18-month period following the Separation
Date (the “Restricted Period”), you shall not be employed by, work for, consult
with, lend assistance to, or engage in any Competitive Business (as defined
below) within the United States (A) in the same or similar capacity or function
to that in which you worked for the Company, (B) in any executive or managerial
capacity, (C) in any consulting capacity or function or (D) in any other
capacity in which your knowledge of the Company’s Confidential Information would
facilitate or support your work for the Competitive Business.
 
(ii) You acknowledge that the foregoing restriction is reasonable given (A) the
position in which you have been employed with the Company, (B) the Company’s
business is national in scope and (C) you, for or on behalf of a Competitive
Business, could compete effectively with the Company from any location in the
United States.
 
(iii) Notwithstanding the restrictions contained in this Section 5(b), if a
Competitive Business has multiple divisions, units or segments, some of which
are not engaged in providing post-secondary education, you may work for or
consult with only that division, unit or segment that is not engaged in
providing post-secondary education; provided that (A) you first provide the
Company with a written notice describing in reasonable detail your position with
and anticipated activities for the Competitive Business, which written notice
also includes an assurance that your affiliation with and work for the
Competitive Business shall relate only to the non-competitive division, unit or
segment and shall not involve any activities that are competitive with the
Company, and (B) your affiliation with and/or work for the non-competitive
division, unit or segment of the Competitive Business would not likely cause you
to inevitably use and/or disclose any Confidential Information.
 
(iv) For purposes of this Agreement, “Competitive Business” means any for-profit
entity that is engaged in the business of providing post-secondary education
with annual revenues of at least $100 million and that is competitive with the
business of the Company.
 
 
4

--------------------------------------------------------------------------------

 
(c) Non-Solicitation.  (i) During the Restricted Period, you shall not
(A) solicit, recruit or attempt to hire or employ any person who is an employee
of the Company, (B) assist any person or entity in the recruitment or hiring of
any person who is an employee of the Company, (C) urge, induce or seek to induce
any person to terminate his or her employment with the Company or (D) advise,
suggest to or recommend to any person or entity that it employ or solicit for
employment any person who is an employee of the Company.
 
(ii) During the Restricted Period, you will not urge, induce or seek to induce
any of the Company's customers, independent contractors, subcontractors,
consultants, business partners, licensors, licensees, vendors, suppliers or
others with whom the Company has a business relationship to terminate their
relationship with, or representation of, the Company, or to cancel, withdraw,
reduce, limit or in any manner modify any such person's or entity's business
with, or representation of, the Company.
 
(d) Non-Disparagement.  (i) From and after the date hereof, you shall not make
or publish any statements or comments that disparage or injure the reputation or
goodwill of the Company, or any of its or their respective officers or
directors, or otherwise make any oral or written statements that a reasonable
person would expect at the time such statement is made to likely have the effect
of diminishing or injuring the reputation or goodwill of the Company or any of
its or their respective officers or directors; provided, however, that nothing
herein shall prevent you from (A) making truthful statements in good faith in
response to any governmental or regulatory inquiry or in any judicial,
administrative or other proceeding or government investigation or (B) providing
any information that may be required by law.
 
(ii) From and after the date hereof, the Company shall cause its directors and
officers to not make or publish any statements or comments that disparage or
injure your reputation or goodwill, or otherwise make any oral or written
statements that a reasonable person would expect at the time such statement is
made to likely have the effect of diminishing or injuring your reputation or
goodwill; provided, however, that nothing herein shall prevent the Company from
(A) making truthful statements in good faith in response to any governmental or
regulatory inquiry or in any judicial, administrative or other proceeding or
government investigation or (B) providing any information that may be required
by law.
 
(e) You acknowledge and agree that the covenants contained in this Section 5
prohibit you from engaging in certain activities on your own behalf or on behalf
of or in conjunction with any person or entity, regardless of whether you are
acting as an employee, owner, independent contractor, consultant or advisor and
regardless whether your are acting directly or indirectly.
 
(f) In the event that you violate any covenant contained in this Section 5, the
duration of such covenant shall automatically be extended by the length of time
during which you were in violation of such covenant, including, but not limited
to, an extension for the period from the date of your first violation until an
injunction is entered enjoining such violation.
 
 
5

--------------------------------------------------------------------------------

 
(g) Severability.  If any provision of this Agreement, or the application of any
provision of this Agreement to any person or circumstance, is, for any reason
and to any extent, held invalid or unenforceable, such invalidity and
unenforceability will not affect the remaining provisions of this Agreement of
its application to other persons or circumstances, all of which will be enforced
to the greatest extent permitted by law; and you and the Company agree that any
invalid or unenforceable provision may and will be reformed and applied to the
extent needed to avoid that invalidity or unenforceability and in a manner that
is as similar as possible to the intent of yourself and the Company (as
described in this Agreement) and preserves the essential economic substance and
effect of this Agreement.
 
(h) Injunctive Relief.  You acknowledge that any violation of the restrictions
contained in this Agreement may give rise to losses or damages for which the
Company cannot be reasonably or adequately compensated in an action at law and
that such violation may result in irreparable and continuing harm to the
Company.  Accordingly, you agree that, in addition to any other remedy that the
Company may have at law or in equity, the Company shall be entitled to
injunctive relief to restrain any violation by you of the restrictions contained
in this Agreement.
 
6. Cooperation.  From and after the date hereof, you agree and covenant that if
the Company desires you to provide any information or testimony relating to any
judicial, administrative or other proceeding involving the Company, you will
cooperate in making yourself reasonably available for such purposes and will
provide truthful information and/or testimony.  The Company agrees to reimburse
you for all necessary and reasonable out-of-pocket expenses you incur in
connection with such matters.  Should you be served with a subpoena in any legal
proceeding relating to the Company, you agree to (a) inform the Company
immediately of the subpoena, (b) reasonably cooperate with the Company and its
attorneys in responding to such subpoena and in preparing for any hearings,
depositions or other formal process by which evidence is taken or received and
(c) provide truthful testimony in response to questions that are within the
scope of proper discovery.
 
7. Release of Claims.  You shall execute irrevocably and deliver to the Company
a release of claims in the form attached hereto as Exhibit A (the “Release”)
prior to the 55th day after the Separation Date.  In the event you do not
execute irrevocably and deliver to the Company the Release within such time
period, or any proceeding, action, claim or demand is brought in breach of the
Release after its execution by you, you shall be deemed to have terminated the
Consulting Period and, for the avoidance of doubt, you shall not be entitled to
any of the amounts provided in Sections 4(b) and 4(d) above and any unvested
equity-based compensation awards held by you shall be immediately forfeited.
 
8. Indemnification.  Nothing in this Agreement shall affect your rights to
indemnification from the Company under the Company’s articles of incorporation,
by laws or existing D&O insurance policies for acts or omissions that occurred
or may occur while you were or are a director or officer of the Company.
 
 
6

--------------------------------------------------------------------------------

 
9. Return of Company Property.  You shall continue to have use of your
Company-provided automobile and electronic devices and equipment (following the
Company’s removal of any Confidential Information) during the Applicable Period
and, to the extent set forth in the following sentence, the Consulting
Period.  Upon the expiration of the Consulting Period (or such earlier date
during the Consulting Period as determined by the Company in its sole
discretion), you shall promptly return all materials in any form acquired by you
as a result of your employment with, or provision of Consulting Services to, the
Company, and all property of the Company, including your Company-provided
automobile.  Notwithstanding the foregoing, upon the date of return of such
property in accordance with the immediately preceding sentence, you shall be
permitted to purchase your Company-provided automobile from the Company at a
price equal to its non-depreciated book value.
 
10. Clawback.  You acknowledge that the amounts paid to you by the Company,
including amounts payable pursuant to this Agreement, may be subject to
recoupment or clawback pursuant to the Sarbanes-Oxley Act of 2002, the
Dodd–Frank Wall Street Reform and Consumer Protection Act or other applicable
law, and you agree to repay such amounts to the extent required thereunder.
 
11. No Mitigation.  You shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided under this Agreement be
reduced by any compensation or benefits earned by you as a result of employment
by another employer or by retirement benefits.
 
12. General Provisions.  (a) Your Representation.  You hereby represent and
warrant that you are an experienced senior executive knowledgeable about the
matters (and their effect) within the purview of this Agreement and are not
under any contractual or legal restraint that prevents or prohibits you from
entering into this Agreement or performing the duties and obligations described
in this Agreement.
 
(b) Modification or Waiver; Entire Agreement.  No provision of this Agreement
may be modified or waived except in a document signed by you and a person
authorized by the Board.  Failure to insist upon strict compliance with any term
of this Agreement will not be considered a waiver of any such term or any other
term of this Agreement.  This Agreement contains the entire agreement of you and
the Company with respect to the subject matter hereof, and except as otherwise
set forth herein, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between you and the
Company, whether written or oral, with respect to the subject matter hereof.
 
(c) Governing Law; Dispute Resolution.  The validity, construction and
interpretation of this Agreement and the rights and duties of you and the
Company hereunder will be governed by the laws of the State of Delaware without
reference to the Delaware choice of law rules.  You and the Company hereby
irrevocably and unconditionally submit to the exclusive jurisdiction of any
state or federal court located in the State of Delaware for the purposes of any
dispute arising out of this Agreement.  You and the Company hereby waive, to the
fullest extent permitted by applicable law, any right you or it may have to a
trial by jury in respect of any dispute arising directly or indirectly out of,
under or in connection with this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(d) Survival.  You and the Company agree that the covenants and promises set
forth in this Agreement will survive the termination of this Agreement and
continue in full force and effect after this Agreement terminates to the extent
that their performance is required to occur after this Agreement terminates.
 
(e) Notices.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to you:
 
To the most recent address on file with the Company
 
If to the Company:
 
ITT Educational Services, Inc.
13000 North Meridian Street
Carmel, IN 46032-1404
Attention:  Chairman of the Compensation Committee
 
with a copy to:
 
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Facsimile No.: (212) 474-3700
Attention:  Jennifer S. Conway, Esq.


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(f) Miscellaneous.  (i) You may not assign any right or interest to, or in, any
payments payable under this Agreement until they have become due from the
Company; provided, however, that this prohibition does not preclude you from
designating in writing one or more beneficiaries to receive any amount that may
be payable after your death and does not preclude the legal representative of
your estate from assigning any right under this Agreement to the person or
persons entitled to it.
 
(ii) This Agreement will be binding upon and will inure to your benefit, the
benefit of your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and assigns and the Company
and its successors.
 
 
8

--------------------------------------------------------------------------------

 
(iii) The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.
 
(iv) It is intended that the provisions of this Agreement comply with Section
409A, and all provisions of this Agreement shall be construed and interpreted in
a manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  Neither you nor any of your creditors or beneficiaries shall have
the right to subject any deferred compensation (within the meaning of Section
409A) payable under this Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment.  Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Agreement may not be
reduced by, or offset against, any amount owing by you to the Company.  If, at
the time of your separation from service (within the meaning of Section 409A),
(i) you are a "specified employee" (within the meaning of Section 409A and using
the identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
under this agreement constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date, but shall instead accumulate such amount and
pay it, without interest, on the first business day after such six-month
period.  For purposes of Section 409A, each payment hereunder will be deemed to
be a separate payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).  Except as specifically permitted by Section 409A, the
benefits and reimbursements provided to you under this Agreement during any
calendar year shall not affect the benefits and reimbursements to be provided to
you under the relevant section of this Agreement in any other calendar year, and
the right to such benefits and reimbursements cannot be liquidated or exchanged
for any other benefit.  Further, reimbursement payments shall be made to you as
soon as practicable following the date that the applicable expense is incurred,
but in no event later than the last day of the calendar year following the
calendar year in which the underlying expense is incurred.
 
(v) All payments made to you or on your behalf under this Agreement will be
reduced by any amount that the Company is required by law to withhold in advance
payment of your federal, state and local income, wage and employment tax
liability.
 
(g) Successors to Company.  This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, and any successor will be substituted for the Company
under the terms of this Agreement.  As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or essentially all
of the assets of the business of the Company.  Notwithstanding any assignment,
the Company will remain, with any successor, jointly and severally liable for
all its obligations under this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
(h) Execution in Counterparts.  This Agreement may be executed in counterparts
(including by facsimile or by PDF), and by the parties hereto in separate
counterparts, each of which shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement (and all signatures
need not appear on any one counterpart), and this Agreement shall become
effective when one or more counterparts has been signed and delivered by each of
the parties hereto.
 
[Remainder of page intentionally left blank.]
 

 
10

--------------------------------------------------------------------------------

 

If the foregoing accurately reflects our agreement, please sign and return to us
the enclosed duplicate copy of this letter.
 


 
/s/ John E. Dean
NAME:  John E. Dean
TITLE:  Executive Chairman
 
Date:8/4/2014
 


 


 
Accepted and Agreed to:
 


 
/s/ Kevin M. Modany
Kevin M. Modany
 
Date:8/4/14
 

 
 

--------------------------------------------------------------------------------

 
Exhibit A

GENERAL RELEASE
 
I, Kevin M. Modany, have entered into the letter agreement dated August 4, 2014
(the “Letter Agreement”) with ITT Educational Services, Inc. (collectively with
its subsidiaries, affiliates, successors and assigns, the “Company”).  I
understand that, under the terms of the Letter Agreement, I will only be able to
receive certain payments and benefits (the “Letter Agreement Benefits”) in
consideration for my signing and not revoking this General Release (this
“Release”).
 
I hereby acknowledge and agree to the following:
 
I will have 45 days from the date I receive this Release to consider and sign
it.  If I do not return this signed Release in 45 days, the Company will
consider this my refusal to sign, and I will not receive the Letter Agreement
Benefits.  If I do sign this Release, it will not be effective for a period of
seven (7) days, during which time I can change my mind and revoke my
signature.  To revoke my signature, I must notify the Company in writing within
seven (7) days of the date I signed this Release.
 
By signing this Release, I am giving up my right to sue ITT Educational
Services, Inc. and any and all affiliates, parent companies and subsidiaries,
and their past, present, and future officers, directors, employees, and agents
(together, the "Releasees") based upon any act or event occurring prior to my
signing this Release.  Without limitation, I specifically release the Releasees
from any and all claims arising out of my employment and termination of
employment, including claims based on discrimination under federal
anti-discrimination laws such as Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, and any and all federal, state, and local
laws.
 
By signing this Release, I am NOT giving up my right to appeal a denial of a
claim for benefits submitted under any health coverage (medical, dental, vision,
and prescription drug coverage), life insurance or disability program maintained
by the Company, nor am I giving up any claim for benefits under the terms of any
pension or retirement plan maintained by the Company.  Also, I am not giving up
my right to file for unemployment insurance benefits at the appropriate time if
I so choose, and my signing of this Release will not affect my rights, if any,
to any coverage by workers' compensation insurance.  In addition, this Release
will not affect any benefits to which I am entitled under the Letter Agreement
or any claim arising out of the enforcement of the Letter Agreement. I also am
not giving up any right to indemnification or directors and officers liability
insurance coverage and benefits to which I am entitled under applicable law, the
Company's articles of incorporation or by-laws or any agreements, or under which
I have been covered.
 

 
 

--------------------------------------------------------------------------------

 



 
My signature below acknowledges that I have read the above, understand what I am
signing, and am acting of my own free will. The Company has advised me to
consult with an attorney and any other advisors of my choice prior to signing
this Release.
 
Signature:_____________________________
Date:_____________________________

Print Name:___________________________
 
Witness:______________________________
 


 

2
